\\»\\

FILED

UNITED STATES DISTRICT COURT

FOR THE DIS'I`RICT OF COLUMBIA  1 o 
DUANE M@KINNEY, °'°"“ l=f;f’a£'%'§§l.§§?'é'§'.$‘§l§la
Plaintiff,
V.  Civil Action No. 14-0466 (UNA)

VIRGINIA CHEATHAM, et al.,
Defendants.

MEMORANDUM OPINION

Plaintiff is a prisoner who currently incarcerated at a federal penitentiary in Inez,
Kentucky. He appears to allege that, but for advice he received from counsel, he would not be in
prison. See generally Compl. at 2-5. He "comes before this Honourable Court respectfully
requesting[] punitive damages and a[]n order for release" from custody. Id. at 2; see id. at 5
(dernanding "punitive damages of the amount of twenty four million and a million . . . after every

day of service go unheard from the disposition of this case").

Ordinarily, a prisoner challenging the fact or duration of his confinement must do so by
filing a petition for a writ of habeas corpus. See Preiser v. Rodriguez, 411 U.S. 475, 484 (1973)
("[T]he essence of habeas corpus is an attack by a person in custody upon the legality of that
custody, and . . . the traditional function of the writ is to secure release from illegal custody.").
This Court cannot entertain a petition for a writ of habeas corpus for plaintiff’ s immediate
release from custody because neither plaintiff nor his custodian is within the Court’s territorial
jurisdiction See Stokes v. U.S. Parole Comm ’n, 374 F.3d 123 5, 1239 (D.C. Cir. 2004).
Furthermore, plaintiff may not obtain his release from custody by means of a civil action

demanding a declaratory judgment or injunctive relief. See Wil!iams v. Hz`ll, 74 F.3d 1339, 1340

(D.C. Cir. 1996) (per curiam) ("As to [appellant’s] claim for injunctive and declaratory relief, it
is well-settled that a prisoner seeking relief from his conviction or sentence may not bring such
an action."). Nor may a prisoner plaintiff collect damages arising from his incarceration without
first showing "that [his] conviction or sentence has been reversed on direct appeal, expunged by
executive order, declared invalid by a state tribunal authorized to make such determination, or
called into question by a federal court’s issuance of a writ of habeas corpus." Heck v.

Humphrey, 512 U.S. 477, 487 (1994). Here, plaintiff has made no such showing.

The complaint fails to state a claim upon which relief can be granted and, accordingly,
the Court will dismiss the complaint and this civil action. See 28 U.S.C. §§ 1915(e)(2)(B),

191 5A(b)(1). An Order is issued separately.

DATE: 5/7- 

linit'ed §ates I'§istrict Judge